DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive.
In short, Applicant argues that the cited art do not teach the limitations of, “… a first expandable foam member disposed in a portion of the inlet by surrounding an internal surface of the portion of the inlet…  a second expandable foam member disposed in a portion of the outlet by surrounding an internal surface of the portion of the outlet…” This is not found persuasive for the reasons given below.
Applicant argues that Boddakayala is silent on teaching “[the expandable foam member] expands when a temperature of the internal space becomes equal to or higher than a preset temperature,” as recited in claim 1.
Applicant argues that Boddakayala requires a controller to control the closable barrier (i.e., expandable foam). More particularly, Applicant argues, “…the controller controls the closable barrier… rather than the closable barrier itself being expanded according to increased temperature…”  In doing so, Applicant appears to argue that the claim language, “…when a temperature of the internal space becomes equal to or higher than a preset temperature, each of the first expandable foam member and the second expandable foam member is configured to expand…” requires that the expandable foam have an intrinsic property of responding to temperature.
Examiner disagrees with Applicant’s assertions. The claim language, specifically the functional limitation of being, “configured to” in the claim is too broad to have such a narrow interpretation under the broadest reasonable interpretation standards. Accordingly, Examiner is of the opinion that the present claim language does not require what Applicant suggests. Thus, the fact that Boddakayala teaches using a controller to close the barrier is a moot point in the absence of more particular claim structure limiting the claims.
Examiner does not concede that amending the claims to requires such structure would overcome the present rejection. However, should Applicant wish to traverse on these grounds in a subsequent response, Examiner suggests adopting the following claim language, “…wherein, each of the first expandable foam member and the second expandable foam member are made of a material that expands in response to an increase in temperature such that when a temperature of the internal space becomes equal to or higher than a preset temperature, each of the first expandable foam member and the second expandable foam member expands to interrupt introduction of air through at least a portion of each of the inlet and the outlet.” Support for such an amendment is found at [0045] of the PG-Pub.
Applicant also argues that the person having ordinary skill in the art (“the skilled person”) would not modify Boddakayala with Flannery. The argument is moot in view of the new reference (Stahl) relied upon in the rejection below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boddakayala (US8695740B1) in view of Stahl (US20200263419A1; Stahl is 102(a)(2) art as of the filing date of 02/14/2020).
Regarding claim 1, Boddakayala teaches a vehicular battery pack (battery 12 housed in housing 22, FIGS. 1-3; col. 2, lines 39-51), comprising:
a case (housing 22, FIGS. 1-3; col. 2, lines 39-51) forming an internal space to accommodate a battery cell therein (see FIG. 2, housing 22 accommodates battery 12 therein);
an inlet configured to introduce air into the internal space of the case (ducts 18, FIG. 2; “18 provide a fluid communication line that interconnects the HVAC unit 16 with the housing of the battery 12 and the vehicle cabin 14. Air circulating throughout the cabin 14 can thus be circulated into and out of the housing of the battery 12.” (emphasis added, col. 2, lines 34-38));
an outlet configured to discharge air from the internal space of the case (ducts 18, FIG. 2; “18 provide a fluid communication line that interconnects the HVAC unit 16 with the housing of the battery 12 and the vehicle cabin 14. Air circulating throughout the cabin 14 can thus be circulated into and out of the housing of the battery 12.” (emphasis added, col. 2, lines 34-38)); and 
a first expandable foam member disposed in a portion of each of the inlet and a second expandable foam member disposed in a portion of each of the outlet (closable barrier 26, FIG. 2; “[a] closable barrier 26 is therefore provided in the duct 18. The barrier 26 can be a door, an inflatable bag, expandable foam, or any other type of boundary that can selectively isolate gases in the battery housing 22 from the vehicle cabin 14.” (emphasis added, col. 3, lines 6-10)) disposed in at least a portion of each of the inlet and the outlet (see FIG. 2: closable barrier 26 is disposed within both ducts 18), 
wherein, when a temperature of the internal space becomes equal to or higher than a preset temperature, the expandable foam member is configured to expand and interrupt introduction of air through at least a portion of each of the inlet and the outlet (see explanation below).  
Regarding the claimed inlet and outlet, Boddakayala does not specifically teach an inlet and outlet. However, Boddakayala teaches that the air circulates throughout the cabin 14 of the vehicle and the housing of the battery 22. The term, “circulation” implies a continuous motion of the air in the vehicle, and thus the term, “circulates” implies an inlet and outlet, thus the limitations are met. Alternatively, it would have been obvious to one of ordinary skill in the art to configure one of openings in the housing of the battery 22 as an inlet and one as an outlet in order to achieve continuous circulation of air through the housing of the battery and the cabin 14 of the vehicle. 
Regarding the last clause of the claim (i.e., a temperature exceeding a preset temperature to expand the expandable foam member), Boddakayala teaches that the expandable foam (closable barrier 26) closes the barrier in response to a trigger condition (col. 3, lines 14-16). Thus, the claim limitation is met. In the alternative where Boddakayala does not teach specifically that a temperature exceeding a preset temperature to expand the expandable foam member, Boddakayala teaches that the expandable foam (closable barrier 26) closes the barrier in response to a trigger condition (col. 3, lines 14-16). Examples of a trigger condition include faults within the battery that indicate the battery is not operating under normal conditions, such as an internal or external short (col. 2, lines 62-67). Those skilled in the art understand that such a trigger condition where a short-circuiting of the battery may lead to a thermal runaway event where dangerous temperatures are realized. Accordingly, where the temperature rises above “normal conditions” such a trigger condition would be met. As such, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention wherein, when a temperature of the internal space becomes equal to or higher than a preset temperature, the expandable foam member is configured to expand and interrupt introduction of air through at least a portion of each of the inlet and the outlet by employing the “trigger condition” as taught by Boddakayala.
Regarding the limitation of the expandable foam being disposed in both of the inlet and outlet and surrounding an internal surface of the portion of the inlet and outlet, respectively, Boddakayala does not explicitly teach this limitation. Boddakayala appears to teach the limitation, see FIG. 2. There are two ducts 18 and two closable barriers 26; reference signs are only provided on one of the ducts and barriers. However, the representation clearly includes two ducts and two closable barriers, so the limitation is more likely than not met.
Alternatively, disposing the expandable foam member in each of the inlet and outlet would have been a matter of merely duplicating the expandable foam member of Boddakayala. The duplication of a part typically has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 §VI.B. Thus, it would have been obvious before the effective filing date of the claimed invention in view of Boddakayala to arrive at this claim limitation. 
Regarding the limitation, “surrounding an internal surface of the portion,” this limitation would have been obvious to try. As first matter, Boddakayala teaches, “…“[a] closable barrier 26 is therefore provided in the duct 18” (emphasis added, col. 3, lines 6-10). Since the barrier 26 is provided, “in the duct,” Examiner is of the opinion that Boddakayala teaches the expandable foam members being disposed on an internal surface. Accordingly, Boddakayala is deficient in only teaching whether or not the expandable foam members, “surround an internal surface of the portion.” Regardless, before the effective filing date of the claimed invention, Boddakayala recognized the need to solve a problem, i.e., “[preventing] any possibility of undesirable gases such as carbon monoxide (CO) entering the vehicle cabin 14 must therefore be eliminated in response to the detection of any trigger condition.” (col. 3, lines 1-5). Boddakayala recognized several potential solutions to the problem, which included expandable foam as a closable barrier (see above claim mapping). There are a finite number of ways that the expandable foam could be disposed in the duct, such as by (1) surrounding the duct, i.e., enclosing the duct on all sides continuously or discretely, (2) partially surrounding the duct, i.e., enclosing the duct on less than all sides continuously or discretely. The skilled person could have pursued the potential solutions with a reasonable expectation of success. Moreover, there would have been a greater likelihood of success in surrounding the duct to prevent the likelihood of holes in the expandable foam where carbon monoxide could leak into the cabin of the vehicle. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention because the claimed invention would have been obvious to try. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Boddakayala does not teach wherein each of the first expandable foam member and the second expandable foam member includes a polyurethane material. However, Stahl teaches the deficient limitation. Stahl does not relate to the same field of endeavor as the present application. However, Stahl is reasonably pertinent to the problem faced by the inventor of the instant application, which is to seal off a passageway in response to heat. Stahl relates to the design of a curtain wall ([0002]). The curtain wall comprises a mullion 10 (FIGs. 3-6) having a sealing plug 50. The sealing plug 50 has an intumescent firestopping foam 60 made of inter alia, polyurethane ([0018]). The intumescent foam is, “designed to expand rapidly responsive to fire and heat for the purpose of sealing off the passage” (Id.). The purpose and context of the intumescent foam is identical to that of the instant application, i.e., to respond to heat and seal off a passage (i.e., the claimed inlet and outlet) (Id.). For at least these reasons, Stahl would have logically commended itself to the inventor’s attention in considering the aforementioned problem. Thus, Stahl is analogous art. See MPEP 2141.01(a). 
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the polyurethane of Stahl as the expandable foam in Boddakayala because Stahl teaches polyurethane’s suitability as an intumescent material capable of sealing off a passageway in response to heat. 
Regarding claim 2, Boddakayala in view of Flannery teaches the vehicular battery pack of claim 1 as described above. Boddakayala also teaches wherein the inlet is implemented in a form of a duct (duct 18, FIG. 2) that is open in a direction for introducing air. See rejection of claim 1 above. The teaching of  Boddakayala of, “circulating air” is held to teach where one of the ducts 18 is open in a direction for introducing air.
Regarding claim 3,  Boddakayala in view of Flannery teaches the vehicular battery pack of claim 2 as described above. Boddakayala also teaches wherein the duct is configured to introduce air from an interior of a vehicle to the internal space of the case (“[a]ir circulating throughout the cabin 14 can thus be circulated into and out of the housing of the battery 12.” (col. 2, lines 36-38)).
Regarding claim 4, Boddakayala in view of Flannery teaches the vehicular battery pack of claim 1 as described above. Boddakayala also teaches wherein the outlet is implemented in a form of a connection pipe (see FIG. 2: duct 18 appears to be in the form of a circular conduit, i.e., pipe) connecting the internal space to a component provided outside the case (see FIGs. 1 and 2: duct 18 is connect to HVAC unit 16, which appears to be the air conditioning unit located at the front of the vehicle that conditions the air for the driver and/or passenger; col. 2, lines 32-61).  
Regarding claim 5, Boddakayala in view of Flannery teaches the vehicular battery pack of claim 1 as described above.
Boddakayala does not explicitly teach a fan connected to the outlet and configured to suction air from the outlet. However, Boddakayala teaches HVAC unit 16. Since those skilled in the art know that an HVAC unit would include a fan/blower to circulate the air as taught by Boddakayala, the fan limitation is held as being taught by Boddakayala.
Regarding the direction of the airflow, there are a finite number of options: (1) the air may be sucked from the internal space of the case and out toward the vehicle (as claimed), or (2) the air may be sucked from the cabin of the vehicle and into the internal space of the case (not claimed). The skilled person could have predictably employed either solution with a reasonable expectation of success in circulating the air. Accordingly, it would have been obvious before the effective filing date of the claimed invention to try a fan connected to the outlet and configured to suction air from the outlet. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, Boddakayala in view of Flannery teaches the vehicular battery pack of claim 5 as described above wherein the fan is configured to discharge the suctioned air to an air discharge structure connected to another ventilation structure of a vehicle (HVAC unit 16; see FIG. 1: air appears to be discharged by HVAC unit 16 in the front of the vehicle).  
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boddakayala (US8695740B1).
Regarding claim 7, Boddakayala teaches a vehicle (vehicle 10, FIGs. 1-2), comprising:
a battery pack (battery 12 housed in housing 22, FIGS. 1-3; col. 2, lines 39-51) installed below a seat provided in an interior of the vehicle (see FIG. 1: battery 12 is disposed below the rear passenger seat),
wherein the battery pack comprises:
a case (housing 22, FIGS. 1-3; col. 2, lines 39-51) having an internal space to accommodate a battery cell therein (see FIG. 2, housing 22 accommodates battery 12 therein);
an inlet configured to introduce air into the internal space of the case (ducts 18, FIG. 2; “18 provide a fluid communication line that interconnects the HVAC unit 16 with the housing of the battery 12 and the vehicle cabin 14. Air circulating throughout the cabin 14 can thus be circulated into and out of the housing of the battery 12.” (emphasis added, col. 2, lines 34-38));
an outlet configured to discharge air from the internal space of the case (“[t]he ducts 18 can also connect the housing 22 with the outside atmosphere” (emphasis added, col. 2, lines 50-51) and
an expandable foam member disposed in at least a portion of each of the inlet and the outlet (closable barrier 26, FIG. 2; “[a] closable barrier 26 is therefore provided in the duct 18. The barrier 26 can be a door, an inflatable bag, expandable foam, or any other type of boundary that can selectively isolate gases in the battery housing 22 from the vehicle cabin 14.” (emphasis added, col. 3, lines 6-10)), and 
wherein:
the inlet is configured to introduce air from the interior of the vehicle to the internal space of the case (“[a]ir circulating throughout the cabin 14 can thus be circulated into and out of the housing of the battery 12.” (col. 2, lines 36-38)), and 
air discharged through the outlet flows along a side surface of the vehicle through another structure of the vehicle and is discharged to an outside of the vehicle (Not illustrated by figures; “[t]he ducts 18 can also connect the housing 22 with the outside atmosphere.” (col. 2, lines 50-51, emphasis added)).  
Regarding the limitation of the expandable foam being disposed in both of the inlet and outlet, Boddakayala does not explicitly teach this limitation. Boddakayala appears to teach the limitation, see FIG. 2. There are two ducts 18 and two closable barriers 26; reference signs are only provided on one of the ducts and barriers. However, the representation clearly includes two ducts and two closable barriers, so the limitation is more likely than not met.
Regardless, disposing the expandable foam member in each of the inlet and outlet would have been a matter of merely duplicating the expandable foam member of Boddakayala. Moreover, there is a likelihood of persons being located outside the vehicle in the event of a trigger condition. Including the expandable foam member in the duct that vents to outside the vehicle would aid in ensuring the safety of such persons. Moreover, Boddakayala teaches that the gases formed because of the trigger condition are contained within the battery housing (col. 4, lines 29-33). The duplication of a part typically has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 §VI.B. Thus, it would have been obvious before the effective filing date of the claimed invention in view of Boddakayala to arrive at this claim limitation.
Regarding the limitation, “surrounding an internal surface of the portion,” this limitation would have been obvious to try. As first matter, Boddakayala teaches, “…“[a] closable barrier 26 is therefore provided in the duct 18” (emphasis added, col. 3, lines 6-10). Since the barrier 26 is provided, “in the duct,” Examiner is of the opinion that Boddakayala teaches the expandable foam members being disposed on an internal surface. Accordingly, Boddakayala is deficient in only teaching whether or not the expandable foam members, “surround an internal surface of the portion.” Regardless, before the effective filing date of the claimed invention, Boddakayala recognized the need to solve a problem, i.e., “[preventing] any possibility of undesirable gases such as carbon monoxide (CO) entering the vehicle cabin 14 must therefore be eliminated in response to the detection of any trigger condition.” (col. 3, lines 1-5). Boddakayala recognized several potential solutions to the problem, which included expandable foam as a closable barrier (see above claim mapping). There are a finite number of ways that the expandable foam could be disposed in the duct, such as by (1) surrounding the duct, i.e., enclosing the duct on all sides continuously or discretely, (2) partially surrounding the duct, i.e., enclosing the duct on less than all sides continuously or discretely. The skilled person could have pursued the potential solutions with a reasonable expectation of success. Moreover, there would have been a greater likelihood of success in surrounding the duct to prevent the likelihood of holes in the expandable foam where carbon monoxide could leak into the cabin of the vehicle. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention because the claimed invention would have been obvious to try. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding the limitation, “wherein:… when a temperature of the internal space becomes equal to or higher than a preset temperature, the expandable foam member is configured to expand and interrupt introduction of air through at least a portion of each of the inlet and the outlet,” Boddakayala teaches that the expandable foam (closable barrier 26) closes the barrier in response to a trigger condition (col. 3, lines 14-16). Thus, the claim limitation is met. In the alternative where Boddakayala does not teach specifically that a temperature exceeding a preset temperature to expand the expandable foam member, Boddakayala teaches that the expandable foam (closable barrier 26) closes the barrier in response to a trigger condition (col. 3, lines 14-16). Examples of a trigger condition include faults within the battery that indicate the battery is not operating under normal conditions, such as an internal or external short (col. 2, lines 62-67). Those skilled in the art understand that such a trigger condition where a short-circuiting of the battery may lead to a thermal runaway event where dangerous temperatures are realized. Accordingly, where the temperature rises above “normal conditions” such a trigger condition would be met. As such, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention wherein, when a temperature of the internal space becomes equal to or higher than a preset temperature, the expandable foam member is configured to expand and interrupt introduction of air through at least a portion of each of the inlet and the outlet by employing the “trigger condition” as taught by Boddakayala.
Regarding claim 8,  Boddakayala teaches the vehicle of claim 7 as described above and wherein the inlet is implemented in a form of a duct (duct 18, FIG. 2) that is open toward the interior of the vehicle (see FIG. 2, duct 18 is open to toward the interior of the vehicle through HVAC unit 16) and configured to introduce air from the interior of the vehicle to the internal space of the case (“[a]ir circulating throughout the cabin 14 can thus be circulated into and out of the housing of the battery 12.” (col. 2, lines 36-38)).  
Regarding claim 10,  Boddakayala teaches the vehicle of claim 7 as described above.
Boddakayala does not explicitly teach the battery pack further comprises a fan connected to the outlet and configured to suction air from the outlet. However, Boddakayala teaches HVAC unit 16. Since those skilled in the art know that an HVAC unit would include a fan/blower to circulate the air as taught by Boddakayala, the fan limitation is held as being taught by Boddakayala.
Regarding the direction of the airflow, there are a finite number of options: (1) the air may be sucked from the internal space of the case and out toward the vehicle (as claimed), or (2) the air may be sucked from the cabin of the vehicle and into the internal space of the case (not claimed). The skilled person could have predictably employed either solution with a reasonable expectation of success in circulating the air. Accordingly, it would have been obvious before the effective filing date of the claimed invention to try a fan connected to the outlet and configured to suction air from the outlet. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boddakayala (US8695740B1) in view of Yasuda (US20180015806A1).
Regarding claim 9, Boddakayala teaches the vehicle of claim 8 as described above.
Boddakayala does not teach wherein the duct is open in a direction oriented toward legs of an occupant sitting on the seat of the vehicle. It appears from FIG. 1 of Boddakayala that the duct is open in a direction oriented toward the head / upper body of the driver or passenger.
However, Yasuda teaches the deficient limitations. Yasuda relates to a battery cooling structure for a vehicle (abstract) and is thus analogous art to Boddakayala. Yasuda teaches an exhaust passage holes 134a, 134b that are formed in the rear underside space 133 ([0077]-[0078], FIGS. 1, 5-6) which meets the limitation. Thus, Yasuda identifies placing a duct, such that the duct is open in a direction oriented toward legs of an occupant sitting on the seat of the vehicle, as an art-recognized suitable location for the duct. See MPEP 2144.07.
Thus, since Yasuda teaches the art-recognized suitability location of the duct in the vehicle (MPEP 2144.07), it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of claim 8 as taught by Boddakayala such that the duct is open in a direction oriented toward legs of an occupant sitting on the seat of the vehicle. 
Regarding claim 11, Boddakayala teaches the vehicle of claim 7 as described above. Boddakayala teaches that, “[t]he ducts 18 can also connect the housing 22 with the outside atmosphere” (emphasis added, col. 2, lines 50-51). The means for discharging the air to the outside atmosphere are not described. Thus, Boddakayala does not teach an extractor grill disposed at a rear-lateral portion of a body of the vehicle, wherein air discharged from the outlet is discharged to an outside of the vehicle through the extractor grill.
With respect to the “extractor grill,” Yasuda teaches the deficient limitation. Yasuda is analogous art as described above. Yasuda teaches a grill 138 (FIGS. 7-8, [0082]) for both inlets and outlets (outlet port 136, inlet port 137). Yasuda includes the grill to prevent the intrusion of foreign matter ([0082]).
With respect to the “rear-lateral portion of a body of the vehicle,” it would have been obvious to try this limitation as shown below. There is a finite number of predictable solutions for placing the exhaust (i.e., extractor grill, which is addressed below). For instance, the exhaust could be placed on the front of the vehicle, the rear of the vehicle, the front-lateral portion of a body of the vehicle, or the rear-lateral portion of a body of the vehicle (as claimed). The skilled person could have pursued the solutions with a reasonable expectation of success in discharging air to the outside atmosphere. Thus, it would have been obvious before the effective filing date of the claimed invention to try placing an exhaust at, “a rear-lateral portion of a body of the vehicle.” See MPEP 2144 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, it would have been obvious before the effective filing date of the claimed invention to modify the vehicle of claim 7 as taught by Boddakayala with an extractor grill to arrive at the claimed invention wherein the vehicle comprises an extractor grill disposed at a rear-lateral portion of a body of the vehicle, wherein air discharged from the outlet is discharged to an outside of the vehicle through the extractor grill. The skilled person would have been motivated to provide the extractor grill to prevent the intrusion of foreign matter ([0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551 and email is jason.barton@uspto.gov. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721